DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant’s amendment filed on 5/13/2022 has been entered. Claims 1, 11, 15 and 22 are amended. Claims 1-24 are pending.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-12, 14-18, 20-21, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundy (US 2018/0190096) and further in view of Lamb (US 2013/0300564) and Binder (US 2013/0201316).
Regarding claims 1, 
Lundy disclose(s): 
A smart-home environment networking system, the system comprising: 
one or more spokesman smart home devices that communicate via a first communication protocol (detector units or gateways communicate with central monitoring unit 26 via WiFi or Cellular, Para. 28) and a second low-power communication protocol (Communication between the sensor devices 14 and their respective detectors 20 via Internet of Things ("IoT") networks such as ZigBee, Z-Wave, IPV6 and other related network protocols based upon 6LoWPAN, or the like),
the spokesman smart home device of the one or more spokesman smart home devices communicates with a cloud-based server system via the first communication protocol (detector units 20, which may also be called herein and in the claims detectors or detector devices or coordinators or gateways, which provide information to the sensor devices 14 for control thereof and which process and provide the processed information to a central monitoring unit 26 via WiFi or Cellular, which is a remote (cloud or other) central real-time monitoring, database, reporting, and management system, Para. 27, 28); 
the spokesman smart home device of the one or more spokesman smart home devices translates between the first communication protocol and the second low-power communication protocol (detector units 20 convert data from sensor devices 14 from IoT communication protocols to WiFi or Cellular, to central monitoring unit 26, Para. 7, 27, 28; Para. 31-33); 
and one or more low-power smart home devices that communicate using the second low-power communication protocol (via sensor devices 14, Para. 27), 
wherein: each low-power smart home device of the one or more low-power smart home devices is battery powered (Para. 41); 
the one or more low-power smart home devices form a mesh network with each other (Communication between sensor devices 14 and other sensor devices 14 and the detectors 20 preferably utilize Internet of Things ("IoT") low-cost, low-power, wireless networking communication technology such as ZigBee or Z-Wave for device monitoring and control, Para. 37); and 
the one or more low-power smart home devices communicate with the cloud-based server system via the one or more spokesman smart home devices using the second low-power communication protocol (via IoT with detectors 20 to communicate with central monitoring unit 26, Para. 37 and 27).
Lundy fails to disclose the spokesman smart home device including a microphone, a speaker, a camera, a display and a user interface.
In an analogous art, Lamb teaches a smart home environment including smart home devices configured to include a microphone, a speaker, a camera, a display and a user interface (via smart home devices 202 and 212 include microphones, camera, speaker, touch screen, Para. 43, 47-50, 56; Para. 4, 21, 28, 39).
KSR guidelines state that combining known prior art elements to produce predictable results is considered obvious to one of ordinary skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lundy to include the spokesman smart home device includes a microphone, a speaker, a camera, a display and a user interface in order to allow user inputs and outputs directly at the spokesman smart home device, thereby improve user convenience of using the system.
Lamb teaches the camera for security purposes (Para. 61), but the combination of Lundy and Lamb fails to disclose the spokesman smart home device captures video using the camera and transmits the video to the cloud based server system.
Binder teaches a smart home network including a camera to capture video images and transmits the video to a cloud based server system to improve home safety/security (Para. 131 and 268).
From the teachings of Lamb, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lundy and Lamb to include the spokesman smart home device captures video using the camera and transmits the video to the cloud based server system in order to improve home safety/security.
Regarding claim 2, the combination as applied above further teaches or suggests: 
the second low-power communication protocol is selected from the group consisting of Zigbee and 6LoWPAN (Lundy [0031-2]; 5 et seq.; see also claim 1 and above claim(s)). 
Regarding claim 3, the combination as applied above further teaches or suggests:
the one or more low-power smart home devices each transmit messages via the second low-power communication protocol indicative of a condition being sensed (Lundy [0031-2]; 5 et seq.; see also claim 1 and above claim(s)).
Regarding claim 5, the combination as applied above further teaches or suggests:
the spokesman smart home device is configured to: translate the command from the first communication protocol to the second low-power communication protocol; and transmit the command using the second low-power communication protocol to the low-power smart home device (via detector units 20 converts data from central monitoring unit 26 to IoT protocols to be sent to sensor devices 14, Lundy, Para. 7, 27, 31).
Regarding claim 6, the combination as applied above further teaches or suggests:
the one or more spokesman smart home devices are configured to: receive sensor data that was collected by the one or more low-power smart home devices from the one or more low-power smart home devices; translate the sensor data from the second low-power communication protocol to the first communication protocol; and transmit the translated sensor data to the cloud-based server system via the first communication protocol (Lundy [0031-3]; [0007]; 5 et seq.; see also claim 1 and above claim(s)). 
Regarding claim 7, the combination as applied above further teaches or suggests:
each low-power smart home device of the one or more low-power smart home devices is selected from the group consisting of: a smart hazard detector; a smart entry detector; and a smart nightlight (Lundy, web cam [0045]; [0073]; 5 et seq.; see also claim 1 and above claim(s)). 
Regarding claim 8, the combination as applied above further teaches or suggests:
the first communication protocol is Wi-Fi, which uses more power than the second low-power communication protocol (Lundy [0036]; [0007]; 5 et seq.; see also claim 1 and above claim(s)). 
Regarding claim 9, the combination as applied above further teaches or suggests:
each of the one or more low-power smart home devices comprises an occupancy sensor to detect a presence of a person (Lundy, Web cam [0045]; [0021]; 5 et seq.; see also claim 1 and above claim(s)). 
Regarding claim 10, the combination as applied above further teaches or suggests:
the one or more low-power smart home devices comprises a plurality of low-power smart home devices; and a first low-power smart home device of the plurality of low-power smart home devices is a hazard detector that transmits an indication of smoke or carbon monoxide being detected by the hazard detector to a second low-power smart home device of the plurality of low-power smart home devices via the mesh network (Lundy [0037], smoke detector [0045]; [0031-3]; 5 et seq.; see also claim 1 and above claim(s)). 
Regarding claim(s) 11, 14-18 and 20, claims are rejected for similar reasons as claims 1-3 and 5-10.
Regarding claim 12, the combination as applied above further teaches or suggests: 
transmitting the sensor data via the low-power communication protocol to the spokesman smart home device comprises: transmitting the sensor data via the low-power communication protocol to the spokesman smart home device via a mesh network that comprises a plurality of low power smart home devices, comprising the low power smart home device (Lundy [0037], [0031-3]; Fig. 1; 5 et seq.; see also claim 1 and above claim(s)).
Regarding claims 21 and 23, Lamb teaches smart home devices includes a smart thermostat (Para. 42).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lundy and Lamb to include the spokesman smart home devices comprises a smart thermostat as combining known prior art elements to produce predictable results (integrating more functionality in electronic devices to improve user convenience) is considered obvious to one of ordinary skill in the art.
Claim(s) 4, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundy (US 2018/0190096) in view of Lamb (US 2013/0300564) and Binder (US 2013/0201316), and further in view of Negron (US 2009/0239587).
 Regarding claim 4, 13, Lundy and Lamb fails to disclose the cloud-based server system is configured to: receive a command from a portable electronic device via the Internet, wherein the command corresponds to a low-power smart home device of the one or more low-power smart home devices; and relay the command to a spokesman smart home device of the one or more spokesman smart home devices using the first communication protocol.
Negron teaches issuing a command from a portable electronic device remotely to control devices at the home through a relay (Para. 15-17 and 52).
From the teachings of Negron, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lundy and Lamb to include the cloud-based server system is configured to: receive a command from a portable electronic device via the Internet, wherein the command corresponds to a low-power smart home device of the one or more low-power smart home devices; and relay the command to a spokesman smart home device of the one or more spokesman smart home devices using the first communication protocol in order to allow remote configuration of the smart home device, thereby improve user convenience.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundy (US 2018/0190096) in view of Lamb (US 2013/0300564) and Binder (US 2013/0201316), and further in view of Hogan (US 4,641,127).
Regarding claim 19, the combination as applied above fails to teach the low-power smart home device can transmit but not receive wireless communication using the second low-power communication protocol.
Hogan teaches a sensor device can be configured to transmit but not receive wireless communication (col. 3, lines 33-51).
From the teachings of Hogan, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination as applied above to include the low-power smart home device can transmit but not receive wireless communication using the second low-power communication protocol in order to lower the cost of the sensor devices.
Claim(s) 22, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundy (US 2018/0190096) in view of Lamb (US 2013/0300564) and Binder (US 2013/0201316), and further in view of Bennett (US 5,877,957).
Regarding claims 22 and 24, the combination as applied above fails to specifically teach the spokesman smart home device receives power from low voltage household wiring.
Bennett teaches home devices can be configured to receive power from low voltage household wiring (col. 1, lines 42-47).
From the teachings of Bennett, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination as applied above to include the spokesman smart home device receives power from low voltage household wiring in order to provide a reliable power source.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection includes a new reference (Binder US 2013/0201316) not presented before.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024. The examiner can normally be reached Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONG HANG JIANG/Primary Examiner, Art Unit 2689